          Case 2:20-cr-00368-JS Document 70 Filed 08/20/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
UNITED STATES OF AMERICA                             :     CRIMINAL ACTION
                                                     :
              VS.                                    :
                                                     :
ANTHONY SMITH                                        :     20-368



       AND NOW,              this           day of                  , 2021, it is hereby

ORDERED that the trial date be continued and all pretrial deadlines are extended.



                                            BY THE COURT:




                                            HONORABLE JUAN R. SANCHEZ




                                              -1-
            Case 2:20-cr-00368-JS Document 70 Filed 08/20/21 Page 2 of 4




PAUL J. HETZNECKER, ESQUIRE
Attorney I.D. No. 49990
1420 Walnut Street, Suite 911
Philadelphia, PA 19102        Attorney for Defendant, Anthony Smith
(215) 893-9640

                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      :
UNITED STATES OF AMERICA                              :    CRIMINAL ACTION
                                                      :
               VS.                                    :
                                                      :
ANTHONY SMITH                                         :    20-368


                           MOTION TO CONTINUE TRIAL DATE

       TO THE HONORABLE JUAN R. SANCHEZ, JUDGE OF THE UNITED STATES

DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA:

       Anthony Smith, by and through his attorney Paul J. Hetznecker, Esquire, files this

Motion to Continue Trial Date in the above matter and submits the following in support thereof:

       1.      The trial in this matter is scheduled to begin on September 13, 2021. Counsel

respectfully requests a continuance in this matter.

       2.      Co-Counsel Worrell D. Nero, Esquire filed a Motion for Continuance of Trial

Date on August 10, 2021. Counsel for Anthony Smith did not oppose the motion.

       3.      Counsel for Defendant Anthony Smith files the instant motion separately for the

reasons set forth below:

               a.      Counsel for Defendant Anthony Smith is scheduled to begin trial before

Your Honor on October 4, 2021 in United States v. Davis, et al. As Your Honor is aware the

discovery is voluminous in that case and therefore, Counsel needs the next several weeks to

                                                -2-
             Case 2:20-cr-00368-JS Document 70 Filed 08/20/21 Page 3 of 4




prepare for trial in that matter.

                b.      Additionally, Counsel for Anthony Smith filed a Motion to Compel in this

case seeking further discovery from the government. Counsel has yet to receive the requested

discovery. Therefore, Counsel needs additional time to obtain the necessary discovery in this

matter well before trial.

        5.      This request for a continuance is submitted in order to serve the interests of justice

and effective assistance of counsel. Furthermore, the time granted for this extension is

"excludable time" pursuant to 18 U.S.C. § 3161(h)(1)(F) of the Speedy Trial Act.

        WHEREFORE, Counsel for the defendant, Anthony Smith, respectfully requests that the

trial date in this matter be continued.

                                               Respectfully submitted,


                                               /s/ Paul J. Hetznecker, Esquire
                                               Paul J. Hetznecker, Esquire
                                               Attorney for Defendant, Anthony Smith


DATE:           August 20, 2021




                                                -3-
           Case 2:20-cr-00368-JS Document 70 Filed 08/20/21 Page 4 of 4




                                  CERTIFICATE OF SERVICE

        I, Paul J. Hetznecker, hereby certify that a true and correct copy of MOTION TO

CONTINUE TRIAL DATE was served on the following via the Court’s electronic filing

system (ecf):



                                     Amanda R. Reinitz, Esquire
                                     Assistant United States Attorney
                                     615 Chestnut Street, Suite 1250
                                     Philadelphia, PA 19106




                                            /s/ Paul J. Hetznecker, Esquire
                                            Paul J. Hetznecker, Esquire
                                            Attorney for Defendant, Anthony Smith


DATE:           August 20, 2021




                                             -4-
